Honorable C. W. Talbot       Opinion No. C-111
County Attorney
Bastrop County               Re:   What is the responsibility
Bastrop, Texas                     and duty of the Commissioners'
                                   Court sitting as an Equaliza-
                                   tion Board In those cases
                                   where the Tax Assessor fails
                                   to cause taxpayers to list and
                                   value their properties and
                                   sign and swear to same, and
Bear Sir:                          related questions.
        This is In answer to your request for our opinion dated
July 5, 1963, in which you ask a number of questions and In con-
nection therewith have submitted to us the following facts, to
wit:
               "(1) About May of each year, presumably
            In compliance with Article 7206, V.A.C.S.,
            the Tax Assessor delivers to the equallza-
            tlon board for its approval or correction
            his Inventory sheets for the current year,
            upon which he has listed Items of real estate
            showing Abstract number, Survey, Acreage and
            previous year's values. On many sheets Per-
            sonal property thereon Is shown as 'Same'
            with a total~valuation only. Such fnventory
            sheets are not dated and personal property
            is not Itemized either separately or grouped.
            Such inventory sheets show no valuations on
            .any property for the current year. A copy
            of an inventory sheet is hereto attached,
            marked 'EXHIBIT A', showing a substantial
            example for the information received by
            the board, and about 50 per cent, of the
            inventory sheets received by the board are
            comparable to the attached copy.
               "(2) Approximately 38 per centum of the
            inventory sheets so delivered to the board
            are signed by property owners while about
            62 per centum are not signed. Upon those
Honorable C. W. Talbot, Page 2 (No. C-111)


          inventories signed by the taxpayers there
          is not any valuation shown for the current
          year, and the jurats thereto are incomplete,
          being neither dated or signed by the Tax
          Assessor or other person authorized to
          administer oaths.
             "(3) The Inventories as furnished'to the
          board are not separated and Include both the
          signed and the unsigned sheets. No assessment
          is shown by the Tax Assessor on unrendered pro-
          perty and no unrendered list is furnished the
          board. In most all instances the previous
          year's assessment Is brought forward from
          year to year without renditions or assess-
          ments.
             "(4) In all instances where a taxpayer has
          not rendered his property for the current year
          and did not sign the inventory sheet, or take
          the oath, the homestead properties of the tax-
          payer are marked IL S. and are so carried for-
          ward from year to year.
              "(5) Our assessed valuation for the county
           now stands at approximately 143 million. It
           is argued that if such assessed valuation is
           increased to 15 million or over, the county
          twill be required to employ a full time county
           auditor. The population of the county is
           16,g@.”
        In connection with the above facts you submit the fol-
lowing questions:
              "(1) What Is the responsibility and duty
           of the Equalizatfon Board In those cases where
           the Tax Assessor fails to cause Tax Payers to
           list and value their properties and sign and
           swear to same?
              "(2) What fs the responsibility and duty
           of the Equalization Board where the Tax Asses-
           sor fails to value and assess in those cases
           where no rendition has been made by the Tax
           Payers9 or where Tax Payers have under-valued
           their properties or otherwfse erred in their
           assessments?


                              -54a-
Honorable C. W. Talbot, Page 3 (No. C-111)


             “(3) In the County as a whole, what per-
          centage of Tax Payers rendering their pro-
          perties would constitute a reasonable overall
          rendition for the County?
             "(4) Should the Tax Assessor be required
          to Itemize or list personal properties according
          to class on the Inventory sheets and show values
          of each class?
             "(5) Can homestead exemptions be allowed by
          the Tax Assessor OP Equalization Board in those
          cases where the Tax Payers have not rendered
          their properties and have thereby failed to
          claim exemptions?
              "(5a) If answer to Question 5 is 'Yes' then-
           Is the Equalization Board required to call In
           Tax Payers and/or witnesses in each such case
           and determine if each such Tax Payer Is entitled
           to exemption, and if so, what and its value?
              ' 6) If total assessed valuation in County
           of 1i ,925 population is $15,000,000.00, or more,
           is such County required to employ a full time
           County Auditor?
              "(7) Can Equalization Board cause and enforce
           the presence of the County Tax Assessor at iF,S
           meetings as a witness or expert tax adviser?
        Questions numbered (1) and (2) will be answered together
as they both pertain to duties of the Board of Equalization.
        It is the responsibility and duty of the Equalization
Board to equalize the tax assessments, see that every person's
property Is assessed at a fair market value, correct errors and
In general do the things provided in Article 7206, Vernon's Civil
Statutes. It may be that the property owners refused or neglected
to list or value their properties or to sign and swear to them;
and in that event, Articles 7192 and 7193, V.C.S., provide the
duty of the assessor.
        In the event the rolls or books of the assessor prove to
be Imperfect or erroneous such as failing to list the personal
property or place a value on It and the value ~of the real estate
for the current year, then Article 7225, V.C.S., provides that the
Commissloners~ Court shall have the same corrected or perfected,


                             -549-
Honorable C. W. Talbot, Page 4 (No. C-111)


either by the assessor or some other person than the assessor
of taxes.
        In Harris County v. Bassett, 139 S.W.2d 180 (Tex.Civ.
App. 1940, error ref.) the court after quoting from Articles
7206, 7225 and 2351, Vernon's Civil Statutes, had the following
to say:
             "While it is evident from above articles
          of the Revised Statutes that the Commissioners1
          Court had the authority to conduct a hearing
          for the 'purposeof equalizing and correcting
          the assessments made by the Tax Assessor and
          Collector, and that it had the authority for
          that purpose to require that Sam Bassett pro-
          duce his books and records, the authorities
          are uniform In holding that the Board of
          IIqualizatlonIs concerned only with the
          properties on the rolls and with the COP-
          rectlon of the valuations placed thereon
          by the Tax Assessor, and that the board
          may not add to the rolls property not
          entered, nor eliminate therefrom entries
          appearing thereon. i . .
             "It Is further held that the powers of
          the Board of Equalization to correct errors
          in assessments extends to the correction of
          an erroneous designation by the owner, to
          the description of the property, and to valua-
          tions placed on the rolls by the assessor
          without authority, and that the adding to
          or eliminating therefrom property appearing
          on the rolls is not the correction of an
          error within the'purview of R.S. Article
          7206, and is invalid if done without the
          taxpayer'83consent. s . .'
        In answer to your Question No. (3), we refer you to
Articles 7189, 7190, 'i'1.91,
                           7192 and 7193, V,C.S.
        The law makes it the duty of the tax assessor to assess
all of the taxable property within the county and provides that
in the event the taxpayers do not ,render their property, then the
tax assessor shall assess the property and put It on the unrendered
tax rolls.
        It is the duty of the tax assessor to endeavor to secure
the rendition of taxable property by the owners thereof and if

                             -550-
Honorable C. W. Talbot, Page 5 (No. C-111)


they refuse to render their property or cannot be found, then
the statutes provide a method for assessing the property.
        We are unable to say that any particular percentage of
taxpayers rendering their properties would constitute an overall
rendition for the county because the statutes clearly point out
the methods of assessing the taxable property all of which should
be assessed; and, therefore, we see no basis for this question.
        In answer to Question No. (4), we are of the opinion that
the tax assessor should be required to Itemize or list personal
properties on the inventory sheets and show values thereof as
provided by Article 7204, V.C.S.
        In the case of Sullivan v. Bitter, 113 S.W. 193.(Tex.
Civ.App. 1908) the court
              II
              . . . The authority to assess property,
          save In exceptional cases, is vested In the
          assessor of taxes of the several counties
          of the state, and the,.methodof making such
          assessments Is plainly pointed out by sta-
          tute. See title 104, c. 3, Rev. St. 1895.
          'An assessment of necessity involves at
          least two things, to wit, a listing of the
          property to be taxed in some form, and an
          estimation of the sums which are to be a
          guide,,inthe apportionment of the tax.'
          . . .
        See also Republic Ins. Co. v. Highland Park Ind. School
Dlst. of Dallas County, 57 S.W.2d 627 (Tex.Civ.App. 1933, error
ref.)
        In answering Question No. (5), we quote Article 7210,
V.C.S., as follows:
                                     ,'
              "Tax assessors in the execution of their
           duties shall use the forms and follow the
           instructions which the.Comptroller shall
           from time to time prescribe, and furnished
           to them by the county judge In pursuance of
           law."
        The State Comptroller of Public Accounts has issued
rulings and provided forms for the rendering and assessing of
taxes. These rules and forms require that a person Claiming a
homestead exemption for tax purposes must make an affldavlt


                             -551-
Honorable C. W. Talbot, Page 6 (No. C-111)


declaring certain property to be his homestead, which declara-
tion must be done each year In order that the homestead exemp-
tion may be placed on the tax rolls.
        If the property is not rendered by the taxpayer and
the assessment is made by the tax assessor, such property should
be placed on the unrendered tax rolls, and there Is no place pro-
vided on the unrendered tax rolls for homestead exemptions.. The
homestead exemption should not be carried from year to year on
the assessment rolls In cases where the property owner has not
rendered his property.
        In this connection we are attaching hereto a copy of
Attorney General's Opinion No. O-6842 formerly rendered by this
department.
        Question No. (6) has to do with the appointment of the
county auditor In certain cases.
         Attorney General Opinions No. O-4828 and No. WW-1142,
 copies of which are attached hereto, both provide that it is
 mandatory that a county auditor be appointed In the event the
.taxable valuation of the county is $15,000,000.00 or over
 according to the last approved tax rolls. These opinions cite
 authorities for the holding and we believe will satisfactorily
 answer this question.
        You ask to be advised by Question No. (7) as to whether
or not the Board of Equalization may enforce the presence of
the county tax assessor at its meetings as a witness or expert
tax advisor.
          Article   7206, Section 1, V.C.S., provides as follows:
                 "1. They [Board of Equalization      shall
              cause the assessor to bring before td em at
              such meeting all said assessment lists, books,
              etc., for Inspection, and see that every per-
              son has rendered his property at a fair market
              value, and shall have-power to send for persons,
              books and papers, swear and qualify persons, to
              ascertain the value of such property, and to
              lower or raise the value on the same." (BmPha-
              sls added.)
          The following quotation Is ,taken from Article 7212,
V.C.S.:


                                 -552s
Honorable C. W. Talbot, Page 7 (No. C-111)


                    it shall be the duty of such
          Court ,&ard   of Equallzationlto   call
          before It such persons as In its judgment
          may know the market value or true value
          of such property, as the case may be, by
          proper process, who shall testify under
          oath the character, quality, and quantity
          of such property, as well as the value
          thereof. . . ."
        Both of these Articles authorize the Commissioners'
Court sitting as a Board of Equalization to require the pre-
sence of persons as witnesses and under this authority, the
tax assessor could be required to be present as a witness. In
addition to these specific authorities for requiring the presence
of the tax assessor, It Is the duty of the tax assessor to pre-
sent his rolls, Inventories and such information as he may possess
In connection with the assessment of property for taxes.
        In the case of Electra Independent School District v.
W. T. Waggoner Estate, 140   X.                           , the
court said at pa~ge650:
              II
              . . . It is no answer to say that the
          Waggoner estate failed to give the neces-
          sary Information to the Board of Bquallza-
          tion to enable the Board to exercise Its
          duty for under statutory authority, Arti-
          cle 7Z?lS,the Board has power to call wit-
          nesses and require them to testify under
          oath as to 'the character,~quality and
          quantity of such property, as well as the
          value thereof."'
        You are advised that in our opinion the Board of Equallza-
tion has the authority to require the tax assessor to be present
at the meetings of the Board of Equalization as a witness.

                          SUMMARY
                It Is the duty of the Commlssioners~ Court
        sitting as a Board of Equalization to see that tax
        values are equalized, to correct errors, etc. All
        taxable property in the county should be assessed
        and placed on either the rendered or unrendered
        tax rolls by the tax assessor, and all property
        should be Itemized and listed on inventory sheets.


                             -553-
Honorable C. W. Talbot, Page 8 (No. C-111)


         Homestead exemptions must be claimed each year
         and should not be carried forward from year to
         year on the unrendered rolls. It Is mandatory
         that a county auditor be a pointed In counties
         having a tax valuation of $ 15,000,000.00 or
         over according to the last approved tax rolls.
         The tax assessor may be required to attend
         meetings of the Equalization Board as a wlt-
         ness.
                                 Yours very truly,
                                 WAGGONER CARR
                                 Attorney General of Texas




                                                  orney General

JHB:pw
Attachments
APPROVED:
OPINION COMMITTEX
W. V. Geppert, Chairman
J. S. macewell
Bill Allen
Edward R. Moffett
Al10 B. Crow, Jr.
APPROVED FOR THE ATTORNEY GENERAL
BY: Stanton Stone




                              -554-